Judgment reversed and new trial granted, costs to abide the event, on the ground that the evidence raised an issue of the negligence of the mine foreman in directing *947plaintiff to assist in pushing back upon the rails the derailed ear in the immediate front of a car upon the same rails, which were descending, and which car the jury might find was unspragged —• that is, unblocked—and that it does not appear from this record that the Pennsylvania statute,* exempting the mine owner for certain negligence of a certified mine foreman includes such act of such negligence. Jenks, P. J., Carr, Mills, Rich and Putnam, JJ., concurred.

 See Penn. Laws of 1891, p. 176, No. 177, as amd.—[Rep.